        Case 2:21-cv-00914-RBS Document 5 Filed 03/25/21 Page 1 of 2




                                 UNITED STATES JUDICIAL PANEL
                                              on
                                  MULTIDISTRICT LITIGATION



IN RE: VOLKSWAGEN "CLEAN DIESEL"
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                                                MDL No. 2672



                                        (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −154)



On December 8, 2015, the Panel transferred 56 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 148 F.Supp.3d 1367 (J.P.M.L. 2015). Since that time, 1,556 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Charles R. Breyer.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Breyer.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of December 8, 2015, and, with the
consent of that court, assigned to the Honorable Charles R. Breyer.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



  Mar 24, 2021                                                          FOR THE PANEL:



                                I hereby certify that the annexed
                              instrument is a true and correct copy     John W. Nichols
                                of the original on file in my office.
                                                                        Clerk of the Panel
                          ATTEST:
                          RICHARD W. WIEKING
                          Clerk, U.S. District Court
                          Northern District of California


                              by:
                                         Deputy Clerk
                              Date:    03/24/2021
     Case 2:21-cv-00914-RBS Document 5 Filed 03/25/21 Page 2 of 2




IN RE: VOLKSWAGEN "CLEAN DIESEL"
MARKETING, SALES PRACTICES, AND
PRODUCTS LIABILITY LITIGATION                                       MDL No. 2672



                 SCHEDULE CTO−154 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


PENNSYLVANIA EASTERN

                                 TURNER v. PORSCHE CARS NORTH AMERICA,
  PAE       2      21−00914      INC. et al
